Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00808-CV

             IN THE INTEREST OF K.E.R., K.R.R., Q.A.R., and M.C., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-00816
                      Honorable Charles E. Montemayor, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant in relation to this
appeal because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED April 15, 2020.


                                                 _____________________________
                                                 Sandee Bryan Marion, Chief Justice